Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered January 23, 1990, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and sentencing him to an indeterminate term of six years to life imprisonment and to make restitution in the sum of $2,000 to the Nassau County Police Department.
Ordered that the judgment is modified, on the law, by deleting the provision of the sentence which directed the defendant to pay $2,000 in restitution; as so modified, the judgment is affirmed.
The People concede that, at the time the sentence was imposed, the court lacked authority to direct the defendant to make restitution to the Nassau County Police Department (see, People v Rowe, 75 NY2d 948; People v Woods, 177 AD2d 731). Since restitution was unauthorized under Penal Law § 60.27, that provision of the sentence must be vacated, even though the defendant agreed to it as part of the plea bargain (see, People v McNatt, 181 AD2d 748; People v Simmons, 171 AD2d 822). We note that Penal Law § 60.27 was amended effective November 1, 1991, to authorize restitution to law enforcement agencies for unrecovered funds used in the purchase of drugs as part of investigations leading to convictions (see, Penal Law § 60.27 [9]). Mangano, P. J., Miller, O’Brien and Santucci, JJ., concur.